DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 9/13/2021.
Claims 1-23 are currently pending and being examined. 
Information Disclosure Statement
The IDS filed on 9/13/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 12, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10, 12, 14, and 23:
Use of the term “significantly” in claims 10, 12, 14, and 23 renders those claims indefinite because the term is highly subjective.
Regarding claim 6:
Claim 6 is indefinite because it depends from itself. It is being interpreted to depend from claims 1 or 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetsch et al. US 2008/0066852.
Regarding claim 1: 
Wetsch teaches a protective packaging formation device (abstract), comprising: an inflation assembly (70) directing fluid between overlapping plies of a flexible web material to inflate chambers between the plies ([0043]); a heating assembly (116) operable to heat the plies of the web material to create a heat seal that seals the plies together to seal the fluid in the chambers ([0052]); and a drive mechanism (100/102) driving the web material along a path in a downstream direction through the heating assembly such that the heat seal is continuously created as the web material is driven in the downstream direction ([0070] first sentence), the drive mechanism including a textured drive component (100 or 102, both are adjacent 116) having a textured surface that grips the web material adjacent the heating assembly ([0055] discusses friction of belts 100/102, friction being a result of non-smooth, rough, texture).
Regarding claim 2: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the textured surface includes a ribbed surface.
Regarding claim 3: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the textured surface is made of a rough material (addressed in [0055]).
Regarding claim 4: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the textured surface is made of a high tackiness material (e.g. [0055] discusses silicone surface).
Regarding claim 5: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the drive component includes a first layer (102) having the textured surface and a second layer (portion supporting 102), the first layer being disposed on the second layer, wherein the first layer is a high tackiness coating ([0055]).
Regarding claim 6: 
Wetsch teaches the protective packaging formation device of [claims 1 or 5], as discussed above, wherein the drive component includes a first layer (102) having the textured surface and a second layer (portion supporting 102), the first layer being disposed on the second layer, wherein the first layer is made of an elastomeric material ([0055], “silicone”) to define the textured surface.
Regarding claim 7: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the heating assembly and the drive mechanism cooperatively define a first curve in the path therebetween that is curved in a first direction, such that the textured surface adjacent the heating assembly is curved in the first direction (see curved path of 102 in FIG. 3).
Regarding claim 8: 
Wetsch teaches the protective packaging formation device of claim 7, as discussed above, further comprising an isolation element (100) disposed transversely between the heating element and the chambers to isolate the fluid in the chambers during the heat sealing ([0052]), the isolation element defining a second curve (above the first curve) in the path that is curved in the first direction, wherein the textured surface pinches the web material against the second curve, the second curve being different from the first curve.
Regarding claim 9: 
Wetsch teaches the protective packaging formation device of claim 8, as discussed above, wherein the textured surface of the drive component that pinches the web material against the second curve of the isolation element is coaxial with the first curve of the heating assembly (envisaged in FIG. 3).
Regarding claim 10: 
Wetsch teaches the protective packaging formation device of claim 8, as discussed above, wherein the textured surface of the drive component pinches the web material against an opposing surface (100), the opposing surface having a significantly lesser grip on the web material than the textured surface (discussed in [0055]).
Regarding claim 11: 
Wetsch teaches the protective packaging formation device of claim 7, as discussed above, wherein the textured surface is configured to create a compression force pinching at least a portion of the web material against the heating assembly along the first curve as the heat seal is created (see FIG. 8).
Regarding claim 12: 
Wetsch teaches the protective packaging formation device of claim 1, as discussed above, wherein the drive mechanism includes a second component (100) opposing the drive component element, the drive component and the second component are configured to pinch the web material therebetween during heating by the heating assembly, the second component including a second surface, the textured surface (102) providing a significantly higher grip than the second surface (discussed in [0055]).
Regarding claim 13: 
Wetsch teaches the protective packaging formation device of claim 12, as discussed above, wherein the drive component is a drive belt (102) and the second component is a second belt (100), wherein the drive belt is wider than the second belt (see FIG. 8).
Regarding claim 14: 
Wetsch teaches the protective packaging formation device, further comprising: the drive mechanism including a first drive component (102) having a first grip surface that grips the web material adjacent the heating assembly and a second drive component (100) having a second surface, the first grip surface providing a significantly higher grip than the second surface ([0055]).
Regarding claim 15: 
Wetsch teaches the protective packaging formation device of claim 14, as discussed above, wherein the first grip surface includes a high grip material and the second surface includes a low friction material ([0055]).
Regarding claim 16: 
Wetsch teaches the protective packaging formation device of claim 15, as discussed above, wherein the low friction material is polytetrafluoroethylene ([0055], TEFLON).
Regarding claim 17: 
Wetsch teaches the protective packaging formation device of claim 14, as discussed above, wherein the heating assembly and the drive mechanism cooperatively define a first curve in the path therebetween that is curved in a first direction, such that the first grip surface adjacent the heating assembly is curved in the first direction (see curved path of 102 in FIG. 3).
Regarding claim 18: 
Wetsch teaches the protective packaging formation device of claim 14, as discussed above, wherein the drive component is a drive belt and the second component is a second belt ([0055]).
Regarding claim 19: 
Wetsch teaches the protective packaging formation device of claim 18, as discussed above, wherein the drive belt is wider than the second belt (see FIG. 3).
Regarding claims 20-23: 
Wetsch teaches the claimed protective packaging formation device of claims 20-23, as discussed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731